DETAILED ACTION
The following is a Non-Final, First Office Action on the Merits in response to communications filed July 6, 2020.  Currently, claims 1–6 are pending.

Information Disclosure Statement
The information disclosure statement filed July 6, 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because, although the information disclosure statement lists a foreign patent document, the information disclosure statement does not include a legible copy of each foreign patent or an accompanying explanation of relevance as required under 37 CFR 1.98(a)(2)(i) and (a)(3)(i) .  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Objections
Claims 5–6 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a population trademark ID acquisition unit”, “a similar relation holding unit”, “a similarity number acquisition unit”, “a basic value acquisition unit”, and “a trademark value calculation unit” in claim 1; “a tallying unit” in claim 2; “an output unit” in claim 3; “the first designated population acquisition unit” in claim 4; and “the second designated population acquisition unit” in claim 5.  For purposes of examination, each “unit” is interpreted as a generic computing element in view of paragraph 36 of Applicant’s Specification.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1–6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites a calculation unit “that calculates the trademark value identified by the trademark ID using the value that is calculated by the basic value A raised to the power of ‘N raised to the (K/M)’ (M, K> 1)”.  However, Applicant’s Specification does not fully set forth the claimed calculation.  More particularly, Applicant’s Specification does not fully set forth the claimed calculation because the Specification neither defines nor 
Claims 2–6, which depend from claim 1, inherit the deficiencies described above.  As a result, claims 2–6 are similarly rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “trademark IDs” in line 5. However, claim 1 previously recites “trademark IDs” in line 3.  As a result, the scope of claim 1 is indefinite because it is unclear whether Applicant intends for the second recitation to reference the first recitation or intends to introduce second, different “trademark IDs”.  For purposes of examination, claim 1 is interpreted as reciting “the trademark IDs” in line 5.
plurality of trademarks identified by [[the]] a population trademark ID” in lines 6–7.
Claim 1 recites “the number N, that is the number of trademark IDs held in association with the trademark ID” in lines 8–9.  There is insufficient antecedent basis for “the number N”, “the number of trademark IDs” and “the trademark ID” in the claim.  For purposes of examination, claim 1 is interpreted as reciting “[[the]] a number N, that is [[the]] a number of trademark IDs held in association with [[the]] a trademark ID” in lines 8–9.
Claim 1 recites “the value of one trademark” in line 12.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, claim 1 is interpreted as reciting “[[the]] a value of one trademark” in line 12.
Claim 1 recites “the trademark value” and “the power” in lines 13 and 14–15, respectively.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, claim 1 is interpreted as reciting “[[the]] a trademark value” and “[[the]] a power” in lines 13 and 14–15, respectively.
Finally, claim 1 recites “N raised to the (K/M)” in line 15.  Examiner notes that neither Applicant’s Specification nor claims provide any definition for the elements “K” and “M”.  As a result, the scope of the claim is indefinite because the elements of the recited calculation are undefined and unclear.  For purposes of examination, the 
In view of the above, claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 2–6, which depend from claim 1, inherit the deficiencies described above.  As a result, claims 2–6 are similarly rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2 recites “a similar relationship” in line 7.  However, claim 2 previously recites “a similar relationship” in lines 4–5.  As a result, the scope of claim 2 is indefinite because it is unclear whether Applicant intends for the second recitation to reference the first recitation or intends to introduce second, different “similar relationship”.  For purposes of examination, claim 1 is interpreted as reciting “[[a]] the similar relationship” in line 7.
Claim 2 further recites “the value of all trademarks and/or trademark groups”, “the trademark”, “the value calculated”, “the value A”, “the value of the trademark group”, and “the value of the trademark alone”.  There is insufficient antecedent basis for these limitations in the claim.  For purposes of examination, claim 2 is interpreted as reciting “[[the]] a value of all trademarks and/or trademark groups”, “[[the]] a trademark”, “[[the]] a value calculated”, “[[the]] a value A”, “[[the]] a value of [[the]] a trademark group”, and “[[the]] a value of [[the]] a
Claim 3 recites “a trademark right holder” in line 3.  However, claim 2, from which claim 3 depends, previously recites “a trademark right holder”.  As a result, the scope of claim 3 is indefinite because it is unclear whether Applicant intends for the recitation of claim 3 to reference the recitation of claim 2 or intends to introduce a second, different trademark right holder.  For purposes of examination, claim 3 is interpreted as reciting “[[a]] the trademark right holder”.
Claim 3 recites “the total value calculated” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, claim 3 is interpreted as reciting “[[the]] a total value calculated”.
Claim 4 recites “trademark IDs of a plurality of trademarks to be a population as trademark IDs of a population”.  However, claim 1, from which claim 4 depends, previously recites “trademark IDs”, “a plurality of trademarks”, and “a population”.  As a result, the scope of claim 4 is indefinite because it is unclear whether Applicant intends for the elements in claim 4 to reference the elements of claim 1 or intends to introduce second, different elements. For purposes of examination, claim 4 is interpreted as reciting “the trademark IDs of [[a]] the plurality of trademarks to be [[a]] the population as the trademark IDs of [[a]] the population”.
Claim 4 further recites “the first designated population acquisition unit” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, claim 4 is interpreted as reciting “[[the]] a first designated population acquisition unit” in line 3.
Claim 5 recites “trademark IDs of a plurality of trademarks to be a population as trademark IDs of a population formed by either a trademark including a company name 
Claim 5 is further indefinite because it is unclear whether Applicant intends for the second recitation of “company name” to reference the first recitation or intends to introduce a second, different “company name”. 
For purposes of examination, claim 5 is interpreted as reciting “the trademark IDs of [[a]] the plurality of trademarks to be [[a]] the population as the trademark IDs of [[a]] the population formed by either [[a]] the trademark including a company name or [[a]] the trademark not including [[a]] the company name”.
Finally, claim 5 recites “the second designated population acquisition unit” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, claim 5 is interpreted as reciting “[[the]] a second designated population acquisition unit” in line 3.
Claim 6 recites “the number of years”, “the life”, “the registered trademark”, “the cost for obtaining”, “the cost for maintaining”, “the number of classes”, “the number of the established licenses”, and “the number of countries”.  There is insufficient antecedent basis for these limitations in the claim.  For purposes of examination, the elements are interpreted as reciting “[[the]] a number of years”, “[[the]] a life”, “[[the]] a registered trademark”, “[[the]] a cost for obtaining”, “[[the]] a cost for maintaining”, “[[the]] a number of classes”, “[[the]] a number of [[the]] established licenses”, and “[[the]] a number of countries”.
In view of the above, Examiner respectfully requests that Applicant thoroughly review the claims for compliance with the requirements set forth under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1–6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, claims 1–6 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea.  Claim 1 includes limitations “that acquires a population trademark ID that is trademark IDs of a plurality of trademarks (pending trademarks and/or registered trademarks) serving as a population; “that holds trademark IDs associated with each other, which identify a trademark composed of a similar mark, wherein the trademarks identified by the population trademark ID owned by a same trademark right holder”; “that acquires the number N, that is the number of trademark IDs held in association with the trademark ID in the similar relation holding unit”; “that acquires a basic value A (A>0), which is a basic value for evaluating the value of one trademark, in association 
The elements above recite an abstract idea.  More particularly, the elements above recite certain methods of organizing human activity related to fundamental economic principles or practices because the elements describe a brand valuation process.  The elements that “holds trademark IDs associated with each other” and “acquires the number N” further recite mental processes because the elements describe observations or evaluations that could be practically performed in the mind.  Finally, the element “that calculates the trademark value” recites a mathematical concept because the element expressly recites a mathematical calculation.  As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 2–6 further describe the process for valuing a brand and further recite certain methods of organizing human activity, mental processes, and/or mathematical concepts for the same reasons as stated above with respect to claim 1.  As a result, claims 2–6 similarly recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application.  Claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 1 include each recited “unit”.  When considered in view of the claim as a whole, the additional elements do not integrate the abstract idea into a practical application because the units are generic computing elements 
Claims 2–6 do not include any additional elements beyond those recited with respect to independent claim 1.  As a result, claims 2–6 do not include any additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 1.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea.  As noted above, claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 1 include each recited “unit”.  The additional elements do not amount to significantly more than the abstract idea because the units are generic computing elements merely used as a tool to perform the recited abstract idea.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 2–6 do not include any additional elements beyond those recited with respect to independent claim 1.  As a result, claims 2–6 do not include any additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claim 1.


Allowable Subject Matter
The prior art of record, either alone or in any combination, does not expressly disclose functionality “that calculates the trademark value identified by the trademark ID using the value that is calculated by the basic value A raised to the power of ‘N raised to the (K/M)’ (M, K> 1),” as recited in independent claim 1, and as interpreted in view of paragraph 12 above.

Conclusion
The following prior art is made of record and not relied upon but is considered pertinent to Applicant's disclosure:
Neifeld et al. (U.S. 7,676,375) discloses a system directed to valuing patents according to portfolio and business metrics; 
Kan et al. (U.S. 2011/0320367) discloses a system directed to evaluating a set of patents according to patent characteristics; 
TABATA et al. (U.S. 2015/0178847) discloses a system directed to calculating a value of a patent according to characteristics of similar patents; 
Ozluturk (U.S. 2015/0006410) discloses a system directed to calculating a value of a patent according to characteristics of the patent family; 
Shaffer et al. (U.S. 2012/0317041) discloses a system directed to calculating a patent value based on associations between the patent and other patents; 

Lagrost et al. (Lagrost, C., Martin, D., Dubois, C., & Quazzotti, S. (2010). Intellectual property valuation: How to approach the selection of an appropriate valuation method. Journal of Intellectual Capital, 11(4), 481-503.) discloses a method to appropriately calculate the value of intellectual property; 
Block et al. (Block, J. H., Fisch, C., & Sandner, P. G. (2014). Trademark families: Characteristics and market values. Journal of Brand Management, 21(2), 150-170.) discloses a system for calculating market value of a trademark family); and
Zhang et al. (Zhang, Y., Shang, L., Huang, L., Porter, A. L., Zhang, G., Lu, J., & Zhu, D. (2016). A hybrid similarity measure method for patent portfolio analysis. Journal of Informetrics, 10(4), 1108-30.) discloses a method for calculating a similarity measure between patent portfolios.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/WILLIAM S BROCKINGTON III/           Primary Examiner, Art Unit 3623